DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment dated 27 June 2022 cannot be searched and reviewed using the time allotted under AFCP 2.0. The amendment is treated under pre-AFCP 2.0 procedure. Determining patentability or lack thereof for amended claim 9 would require more search and consideration time than what is allotted by AFCP 2.0.
The amendment requires further search and/or consideration. The amendment will not be entered on Appeal. Claims 1, 3-6, 8-11, 15, 17-19, 22, and 25 are rejected. Claim 2 is objected to. Claims 26-27 are allowed. 
Response to Arguments
The remarks dated 27 June 2022 are drawn to the amendments that will not be entered on Appeal. A response to said remarks is withheld at this time, pending entry of the claims. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M ROERSMA whose telephone number is (571)270-3185.  The examiner can normally be reached on M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
	/ANDREW M ROERSMA/           Primary Examiner, Art Unit 3637